Citation Nr: 9909427
Decision Date: 04/05/99	Archive Date: 06/24/99

DOCKET NO. 96-48 563               DATE APR 05, 1999 

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. The propriety of the initial noncompensable (0 percent)
evaluation assigned for the veteran's service-connected bilateral
hearing loss disability, now evaluated as 10 percent disabling.

2. Entitlement to service connection for a low back disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1959 to
October 1967. He also served in the Air Force National Guard from
July 1976 to November 198 1.

The issues now on appeal to the Board of Veterans, Appeals (Board)
arise from a September 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia,
which granted service connection for bilateral hearing loss,
assigning a noncompensable disability evaluation, and which denied
service connection for a low back disorder. The veteran disagreed
with this decision and perfected an appeal in a timely fashion.

During the course of the appeal, the RO issued an April 1998 rating
decision granting an increased evaluation, to 10 percent, for the
service-connected bilateral hearing loss disability. 'Me veteran
has expressed his dissatisfaction with the 10 Percent evaluation,
and, as this constitutes less than the maximum benefit that could
be awarded to the veteran on appeal, the appeal still stands. See
AB v. Brown, 6 Vet. App, 35,38 (1993).

The Board also notes that the RO denied a claim for service
connection for carcinoma of the kidney on the ground that the
veteran had failed to present new and material evidence sufficient
to reopen in a January 1997 rating decision. Although the veteran
disagreed with this decision in March 1997, he withdrew his appeal
in May 1997. However, the veteran submitted a document in June 1998
that suggests he wishes to pursue this claim again. As it is not in
appellate status, this claim is referred to the RO for appropriate
action.

2 -

In February 1999, the veteran presented oral testimony regarding
his claims to the undersigned in a Board hearing held at the
Board's central offices in Washington, D.C. 38 U.S.C.A. 7102,7107
(West Supp. 1997).

As a final preliminary matter, in light of the distinction noted by
the United States Court of Appeals for Veterans Claims (formerly,
the United States Court of Veterans Appeals) (Court) in the
recently-issued case Fenderson v. West, 12 Vet. App. 119 (1999),
the Board has recharacterized the hearing loss claim on appeal to
one involving the propriety of the assignment of the initial
rating.

The issue of service connection for a low back disorder is
discussed in the REMAND that follows the ORDER portion of the
present DECISION.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable determination
of the veteran's appeal has been obtained by the RO.

2. At the time the veteran filed a claim for service connection in
April 1996, VA audiology evaluations revealed findings that
compute, in March 1996, to level II hearing in each ear; and in
August 1996, to level I hearing in the right ear, and level VI
hearing in the left.

3. In March 1998, VA audiology evaluation revealed findings that
compute to level IV hearing in each ear.

CONCLUSION OF LAW

The criteria for a higher evaluation for bilateral hearing loss (in
excess of 0 percent from April 30, 1996, or in excess of 10 percent
from March 311, 1998) have not been

3 -

met. 38 U.S.C.A. 1110, 1131, 5107(a) (West 1991 & Supp. 1998); 38
C.F.R. 3.321(b)(1), 4.1, 4.2, 4.7, 4.85, Diagnostic Codes 6100,
6101 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that since the veteran's
bilateral hearing loss is service-connected, and he has asserted
that a higher rating is justified due to an increase in severity of
the service-connected disability, his claim is "well grounded,"
within the meaning of 38 U.S.C.A. 5107(a). See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994). The Board is satisfied that all relevant
facts have been properly and sufficiently developed.

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
for Rating Disabilities (rating schedule), 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. Part 4 (1998). Assigning a rating involves an
analysis of the extent to which a service-connected disability
adversely affects the veteran's ability to function under the
ordinary conditions of daily life, and bases the assigned rating as
far as practicable on the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 3 8 C.F.R.  4.1, 4. 1 0. Where
there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more clearly approximates the criteria for that rating.
Otherwise, a lower rating will be assigned. See 38 C.F.R. 4.7. Any
reasonable doubt regarding a degree of disability will be resolved
in favor of the veteran. See 38 C.F.P, 4.3. The history of a
disability should be considered, however, where entitlement to
compensation has already been established and an increase in a
disability rating is at issue, as in the present case, it is-the
present level of disability that is of primary concern. See
Francisco v. Brown,, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, the
Board finds that some discussion of the Fenderson case is
warranted. In that case, the Court emphasized the distinction
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran expresses

- 4 -

dissatisfaction with the assignment of an initial disability
evaluation where the disability in question has just been
recognized as service-connected. In the former case, the Court
held, the rule of Francisco, that the current level of disability
is of primary importance when assessing an increased rating claim,
applies. In the latter case, however, where, as here, the veteran
has expressed dissatisfaction with the assignment of an initial
rating, the Francisco rule does not apply; rather, -VA must assess
the level of disability from the date of initial application for
service connection and determine whether the level of disability
warrants the assignment of different disability ratings at
different times over the life of the claim a practice known as
"staged rating."

In this case, the RO has issued a statement of the case and a
supplemental statement of the case that do not explicitly reflect
consideration of the propriety of the initial rating, or include
discussion of whether "staged ratings" would be appropriate in the
veteran's case. However, the Board does not consider it necessary
to remand this claim to the RO for issuance of a statement of the
case on this issue. This is because the RO has issued rating
decisions in September 1996 and April 1998, each of which reflects
consideration of additional evidence under the applicable rating
criteria. Thus, the RO effectively considered the appropriateness
of its initial evaluation under the applicable rating criteria in
conjunction with the submission of additional evidence at various
times while the appeal was pending. The Board considers this to be
tantamount to consideration of whether " staged rating" is
appropriate; thus, the Board finds that a remand of this case would
not produce a markedly different analysis on the RO's part, or give
rise to markedly different arguments on the veteran's part.

Evaluations of hearing loss range from noncompensable to 100
percent based on organic impairment of hearing acuity as measured
by the results of controlled speech discrimination tests together
with average hearing threshold levels as measured by pure tone
audiometry tests in the frequencies 1000, 2000, 3000 and 4000
cycles per second (Hertz). To evaluate the degree of disability
from defective hearing, the rating schedule establishes eleven
auditory acuity levels designated

5 -

from level I for essentially normal acuity through level XI for
profound deafness. 38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110
(1998).

A review of the claims file shows that the veteran underwent an
audiology evaluation in March 1996 at the VA medical center (VAMC)
in Durham, North Carolina in the course of an outpatient visit. On
this occasion, pure tone thresholds, in decibels, were as follows:

HERTZ 500     1000     2000     3000     4000 
RIGHT  N/A      25      35      70      75 
LEFT   N/A      25      40      65      70 

Speech audiometry revealed speech recognition ability of 84 percent
in the right ear and of 89 in the left ear. The examiner determined
that the veteran had moderate to severe high frequency
sensorineural hearing loss and that he was a good candidate for
amplification (hearing aids), although the veteran declined them at
that time.

Applying the rating schedule as described above to the
aforementioned data yields an average pure tone threshold in
decibels of 51.25 for the right ear and of 50 for the left ear.
Combining these numbers with the speech recognition scores reported
above in the manner set forth by Table VI of 38 C.F.R. 4.87 of the
rating schedule shows a level II hearing loss for the right ear and
a level II hearing loss for the left ear. Combining these scores in
the manner set forth in Table VII works out to a 0 percent, or
noncompensable, evaluation for hearing loss under Diagnostic Code
6100.

In August 1996, the veteran underwent a VA compensation and pension
audiology evaluation. He reported that his hearing acuity had
diminished over the last couple of years and that conversations
were increasingly difficult to follow. At this time, pure
tone,thresholds, in decibels, were as follows:

6 -

HERTZ 500      1000      2000     3000      4000 
RIGHT N/A       30       40       70       65 
LEFT  N/A       25       40       70       75

Speech audiometry revealed speech recognition ability of 96 percent
in the right ear and of 80 in the left ear. The examiner determined
that the veteran had moderately severe high frequency hearing loss
in the right ear and that he had severe high frequency hearing loss
in the left ear. The examiner also found that the veteran's right
ear speech recognition score was within normal limits whereas the
veteran demonstrated a mild impairment in speech recognition in the
left ear.

Applying the rating schedule as described above to the
aforementioned data yields an average pure tone threshold in
decibels of 51.25 for the right ear and of 52.5 for the left ear.
Combining these numbers with the speech recognition scores reported
above in the manner set forth by Table VI of 38 C.F.R. 4.87 of the
rating schedule shows a level I hearing loss for the right ear and
a level IV hearing loss for the left ear. Combining these scores in
the manner set forth in Table VII works out to a "O percent" or
noncompensable evaluation for hearing loss under Diagnostic Code
6100.

Based in part on the above information, the RO issued a rating
decision in September 1996 granting service connection for
bilateral hearing loss and assigned a noncompensable disability
evaluation. In October 1996, the veteran disagreed with the
decision, arguing that if clinicians at the Durham VAMC had
recommended hearing aids for his hearing then that must indicate a
greater hearing acuity loss than a noncompensable disability
evaluation would suggest.

In March 1998, the veteran underwent another VA compensation and
pension audiology evaluation. The examiner noted initially that the
veteran's claims file was not available for him to review. The
veteran related a medical history of at least twenty-five years of
hearing loss, the onset of which he attributed to military service.
He said that he had never had medical problems with his ears. He
said that

-7-

sometimes he had problems understanding people but not all the
time. He said he was wearing hearing aids, which he reported were
helpful. At this time, pure tone thresholds, in decibels, were as
follows:

HERTZ 500     1000     2000     3000     4000 
RIGHT N/A       25      35        70       70 
LEFT  N/A       25      35        65       80

Speech audiometry revealed speech recognition ability of 80 percent
in the right ear and of 76 in the left ear. The examiner found
moderately severe high frequency hearing loss in the right ear and
severe high frequency hearing loss in the left ear. The examiner
also found mild impairment in speech recognition, as revealed by
the speech recognition scores. The hearing was also mildly impaired
through the middle frequency range.

Applying the rating schedule as described above to the
aforementioned data yields an average pure tone threshold in
decibels of 50 for the right ear and of 51.25 for the left ear.
Combining these numbers with the speech recognition scores reported
above in the manner set forth by Table VI of 38 C.F.R. 4.87 of the
rating schedule shows a level IV hearing loss for the right ear and
a level IV hearing loss for the left ear. Combining these scores in
the manner set forth in Table VII works out to a 10 percent rating
for hearing toss under Diagnostic Code 6101.

In February 1999, the veteran appeared before the undersigned at
the Board's central offices in Washington, D.C. and testified about
the severity of his hearing loss. He noted that his hearing was
getting a little worse. He said his hearing aids were functioning
well apart from the feedback noise they generated. He also said
that apart from an inability to hear the telephone ringing, he
could not tell whether his hearing was worse than it was at the
time of his 1998 VA evaluation. He also acknowledged that he had
never complained that his hearing had worsened since his 1998
evaluation. He said that he had not seen any private doctors for
his hearing.

-8-

The Board has considered all of the above evidence and finds that,
as shown above, the rating schedule does not allow for the
assignment of a disability rating above 0 percent prior to March
31, 1998, or above 10 percent since that time.

The Board acknowledges the veteran's argument that his hearing is
worse than that contemplated in the assignment of a 10 percent
disability rating, however, the Board would emphasize that
disability ratings in hearing loss cases are assigned by way of a
mechanical application of the average pure tone thresholds and
speech discrimination percentages to the tables furnished in the
rating schedule. See Lendenmann v. Principi, 3 Vet. App. 345, 349
(1992). Furthermore, the evaluations derived from the rating
schedule are intended to make proper allowance for improvement by
hearing aids. See 38 C.F.R. 4.86.

The Board also notes that, given the mechanical nature of deriving
ratings for hearing loss, it unclear whether other factors would
have a bearing on the assigned evaluation. However,, even if
consideration of such factors was appropriate, the Board finds no
showing that the veteran's bilateral hearing loss reflects so
exceptional or unusual a disability picture as to warrant the
assignment of an increased evaluation on an extra-schedular basis.
In this regard, the Board notes that the veteran's service-
connected bilateral hearing loss is not shown to significantly
impact his employment (beyond that which is contemplated in the
rating assigned). This problem also is not shown to warrant
frequent periods of hospitalization or to otherwise render
impractical the application of the regular schedular standards. In
the absence of evidence of such factors, the Board is not required
to remand this matter to the RO for the procedural actions outlined
in 3 8 C.F.R. 3.32 1 (b)(1). See Bagwell v. Brown, 9 Vet. App. 157,
158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the record
presents no basis for granting an evaluation for bilateral hearing
loss higher than 0 percent prior to March 31, 1998, and no basis
for granting an evaluation higher than 10 percent since that time.
Thus, the claim must be denied. In reaching this decision, the
Board

9 -

considered the doctrine of reasonable doubt; however, as the
preponderance of the evidence is against the appellant's claim, the
doctrine is not for application. 38 U.S.CA. 5107(b); Gilbert v.
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

As the assigned evaluations for bilateral hearing loss of 0 percent
from April 30, 1996, and 10 percent from March 31, 1998 were
proper, the claim for a higher evaluation must be denied.

REMAND

The veteran essentially contends that he currently suffers from a
disorder of the low back that had its inception during his active
duty service.

During the February 1999 hearing, the veteran testified that a
chiropractor, Richard L. Brown, D.C., told him that it was possible
that his current back disorder stemmed from an injury the veteran
sustained during military service but that there was no way of
saying for sure that this was the case. A review of the claims file
reveals the existence of a January 1998 letter from Dr. Brown to
the veteran, accompanied by a recommendation to treat the back with
ice packs. The letter itself essentially welcomes the veteran to
Dr. Brown's clinical practice and expresses optimism about the
remediability of the veteran's back condition with chiropractic
treatment.

The RO should advise the veteran that a statement from Doctor Brown
linking the veteran's current back disability to the November 1964
fall, or to any other incident of military service, would be
helpful in prosecuting his claim. The United States Court Of
Appeals for Veterans Claims (Court) has held that where a veteran
identifies the possible existence of evidence, which, if obtained
and associated with the claims file, would render his claim well
grounded, VA is under a duty to inform him that this evidence would
in fact make his claim stronger. See 38 U.S.C.A. 5103 (a) (West
1991); Robinette v. Brown, 8 Vet. App. 69, 77-81 (1995).

- 10-

Accordingly, this claim is hereby REMANDED for the following
actions:

1. The RO should advise the veteran and his representative of the
need to submit a statement from Dr. Brown, or from any other
physician, who has linked a current disorder or disorders of the
low back with military service. Any statements received should be
associated with the claims file.

2. Following completion of this development, the RO should
readjudicate the veteran's claim for service connection for a low
back disorder in light of all pertinent evidence of record, and all
applicable laws and regulations. If the claim remains denied, the
veteran and his representative should be furnished a supplemental
statement of the case and should be afforded an opportunity to
respond before the case is returned to the Board for further
appellate review.

The purpose of this REMAND is to ensure that all due process
requirements are met. The Board does not intimate any opinion,
either favorable or unfavorable, as to the ultimate outcome
warranted. The appellant need take no further action until so
advised by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE
Member,Board of Veterans' Appeals

-12 -

